
	
		II
		112th CONGRESS
		2d Session
		S. 2558
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on artichokes, prepared or preserved otherwise than by vinegar or acetic acid,
		  not frozen.
	
	
		1.Artichokes, prepared or preserved otherwise
			 than by vinegar or acetic acid, not frozen
			(a)In generalHeading 9902.03.89 of the Harmonized Tariff
			 Schedule of the United States (relating to artichokes, prepared or preserved
			 otherwise than by vinegar or acetic acid, not frozen) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
